Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of 12
                                                                      FILED BY               D.C.

                                                                            Atlp 3 1 2221
                            IJN ITED STA TE S D ISTR ICT C O U R T
                            SOIJTHERN DISTRICT OFFLORIDA                    X x llIï/LJT.
                                                                           S.D.OF FLA.-FT.LAUD.

                        CASENO Q l.ê-c-tpolq; J eax /rxxo.a
                                   .

                                             18U.S.C.j1349
                                             18U.S.C.j1343
                                             18U.S.C.j982(a)(2)
  U NITED STAT ES O F AM ERICA
  VS.

  K EV IN D EW AY N E K IRBY ,

              D efendant.
                                        /
                                       IN FO R M A TION
         The U nited StatesA ttorney chargesthat:
                                 G EN ER AL A LLE G A TIO N S
         Atalltim esrelevantto this lnform ation:
                   T he Sm allBusinessA dm inistration and the CA R ES A ct

         1.     TheUnited States SmallBusinessAdm inistration (ç1SBA'')wasan executive
  branch agency of the U nited States governm ent thatprovided support to entrepreneurs and

  sm all businesses. The m ission of the SBA w as to m aintain and strengthen the nation's

  econom y by enabling theestablishm entand viability ofsm allbusinesses and by assisting in

  the econom ic recovery to com m lm ities afterdisasters.A spartofitsm ission,the SB A ,am ong

  otherthings,m ade loansto borrow ers afterreceiptand approvalofloan applications and any

  other required supporting docum entation.

                In or around M arch 2020, the Coronavirus A id Relief and Econom ic Security

  (CtCARES'') Actwas enacted to provide emergency tinancial assistance to the millions of
  A m ericanssuffering adverse econom iceffectscaused by theC OV ID -19 pandem ic. The CA RES
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 12




  Actestablished severalnew temporaryprogram sandprovidedfortheexpansionofotherprogram s

  adm inistered by the SBA .

                         TheEconom icIniua DisasterReliefProzram

         3.     TheEconomiclnjuryDisasterLoan(û$ElDL'')program wasan SBA program that
  existed before the COV 1D -19 pandem ic to provide low -interest financing to sm all businesses,

  renters,and hom eow nersin regions affected by declared disasters.

         4.       The CA RES A ct authorized the SBA to provide EID LS to eligible sm all

  businessesexperiencingsubstantialfinancialdisruptionsduetotheCOV1D-19pandem ic.Inorder

  to obtain a COV1D-19EIDL,a qualifying businesswasrequired to subm itan EIDL application to

  the SBA and provide infonnation aboutits operations,such as the num ber of em ployees,gross

  revenues,and the cost of goods sold for the lz-m onth period preceding Janualy 31,2020.

  addition,the CARES Actauthorized the SBA to issue advances of up to $10,000 to sm all

  businesses w ithin approxim ately tllree days of applying for an EID L. For a business to be

  eligible foran EID L,the business m usthave been in operation before February 1, 2020.

                EID L applicationswere subm itted directly to the SBA and processed by the agency

  with supportfrom a governm entcontractor. Approvalofaloan application and theam ountofa

  1oan was based,in palt on the inform ation provided on the application about the num ber of

  em ployees,grossrevenues,and costofgoodssold. The applicantwasrequired to certify thatal1

  theinform ation in the application wastrue and correctto the bestoftheapplicant'sknowledgeon

  both the EIDL application and on aEIDL Loan Authorization and Agreem ent.
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 12




                          TheD efendantand NA B International.L LC

         6.     D efendant K EV IN D EW AY N E K IRBY w as a residentof M iam i-D ade County,

  Florida.

                D efendant K EV IN D EW AY N E K IR BY has been listed as the sole m anager of

  NAB International,LLC (CINAB International'')since 2010 and wastheownerand operatorof
  N AB lnternational. N A B lnternational w as a Florida lim ited liability com pany. Since

  approximately 2014,NAB lntem ational'slistedprincipalplaceofbusinesshasbeen 15757 Pines

  B oulevard,Suite #211,Pem broke Pines,Florida.

                                       C O UN T 1
                         CO NSPIR ACY TO CO M M IT W IR E FR AU D
                                        (18U.S.C.j 1349)
         8.     Paragraphs 1 through 7 ofthe G eneralA llegations section ofthis Inform ation are

  re-alleged and incorporated by reference asiffully setforth herein.

         9.     From in or arotm d M ay 2020, and continuing until on or about July 2020, in

  Broward and M iami-Dade Counties,in the Southern District of Florida, and elsewhere,the

  defendant,

                                  K EVIN D EW A G E K IR BY ,

  didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
  conspire,confederate,and agree with Individual1,and with otherstmknown to the United States

  A ttorney,to knowingly,and with the intentto defraud,devise,and intend to devise,a schem e and

  artifice to defraud,and to obtain m oney and property by m eans ofm aterially false and fraudulent

  pretenses, representations, and prom ises, know ing that the pretenses, representations, and

  prom iseswerefalse and fraudulentwhen made,and,forthepurpose ofexecuting the scheme and

  artifice,did know ingly transm itand cause to be transm itted,by m eans ofw ire com m unication in
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 12




  interstate com m erce,certain w ritings,signs,signals,pictures,and sounds,in violation ofTitle 18,

  U nited States Code,Section 1343.

                                    Purpose ofthe C onspiracy

         10.    ltw as the purpose of the conspiracy for the defendant and his co-conspirators to

  unlawfullyelzrichthemselvesby,amongotherthings:(a)submittingandcausingthesubmission
  ofafalse and fraudulentapplication foran EIDL,m ade availablethrough the SBA to providerelief

  fortheeconomiceffectscausedbytheCOV1D-19pandemic;and(b)divertingEIDL proceedsfor
  the defendant'sand co-conspirators'personaluse.

                              M anner and M eans ofthe Conspiracv

         The m anner and m eans by w hich the defendant and his co-conspirators sought to

  accom plish the purpose ofthe conspiracy included,am ong others,the follow ing:

                 The defendantow ned and operated a bank accountending in 0210 atW ellsFargo,

  N.A.(ûtW ellsFargo'),which wasopened on oraboutApril20,2020 and listed in thenameof
  N A B lntem ational.

         12.     ln oraround M ay 2020,the defendantand hisco-conspiratorssubm itted and caused

  to be subm itted to the SBA ,an EID L application forthe defendant'scom pany,NA B lnternational,

  w hich contained m aterially false,fictitious,and fraudulentinform ation.

                 ln or around M ay 2020,the EIDL application,which the defendantand his co-

  conspirators subm itted and caused to be subm itted to the SBA ,caused the SBA to provide a

  $10,000 advance,viainterstatewirecomm unications,tothedefendant'sW ellsFargobank account
  ending in 0210.




                                                  4
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 5 of 12




         14.    ln oraround July 2020,thedefendant,subm itted andcaused tobesubmitted tothe

  SBA , a Loan A uthorization and A greem ent, w hich contained m aterially false and fraudulent

  representations and prom ises.

         15.    ln or around July 2020, the Loan A uthorization and Agreem ent, which the

  defendantsubm ittedandcausedtobesubm itted to theSBA,caused the SBA to provide $109,600,
  via interstate w ire com m unications,to the defendant's W ells Fargo bank accountending in 0210.

         16.    To induce the SBA to disburse funds to the defendant,the defendantand his co-

  conspirators m ade and caused to be m ade,m aterially false,fictitious,and fraudulentinform ation

  and representations on the EIDL application and EIDL Loan Authorization and A greem entthat

  wassubm itted tothe SBA,including,am ong otherthings,thefollowing:

                        M ateriallv False Statem ents and R epresentations

                R epresenting on the EIDL application that the gross revenues for N A B

                lntem ationalforthetwelvemonthspriorto January 31,2020 was$472,621'
                                                                                  ,
             b. R epresenting on the EID L application that the costs of goods sold for N A B

                Internationalforthe twelvemonthspriorto January 31,2020 was$233,325;

                Representing on the EIDL application thatNAB Internationalhad thirteen (13)
                 em ployees'
                           ,and

                 Certifying on the Loan A uthorization and A greem entthatal1therepresentationson

                 the EID L application w ere true,correct,and com plete.

                 O verthe course ofthe schem e,the defendant and his co-conspirators falsely and

  fraudulently caused theSBA to disburseapproximately $119,600to thedefendant.
         A 11in violation ofTitle 18,U nited StatesCode,Section 1349.
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 6 of 12




                                            CO U N TS 2-3
                                           W IR E FR AU D
                                         (18U.S.C.j1343)
         18.     Paragraphs 1 through 7 ofthe G eneralA llegations section ofthis lnfonuation are

  realleged and fully incorporated herein by reference.

         19.     B eginning in or around M ay 2020,and continuing untilon orabout July 2020,in

  Broward and M iam i-Dade Counties,in the Southern District of Florida, and elsewhere,the

  defendant,

                                   K EV IN D EW AY N E K IR BY ,

  did know ingly,and w ith the intentto defraud,devise,and intend to devise a schem e and artifice

  to defraud, and to obtain m oney and property by m eans of m aterially false and fraudulent

  pretenses, representations, and prom ises, know ing that the pretenses, representations, and

  prom isesw ere false and fraudulentwhen m ade,and forthe purpose ofexecuting such schem e and

  artifice,did knowingly transm itand cause to be transm itled in interstate and foreign com m erce by

  m eansofw ire com m unication,certain w ritings,signs,signals,pictlzresand sounds,in violation of

  Title 18,U nited StatesCode,Section 1343.

                                Purpose ofthe Schem e and A rtifice

         20.     lt w as the pup ose of the schem e and artifice for the defendant and his co-

  conspiratorsto unlawfully enrich themselvesby,among otherthings:(a)submittingalldcausing
  the subm ission ofa false and fraudulentapplication foran EID L m ade available through the SBA

  toproviderelieffortheeconomiceffectscausedby theCOVID-19pandemic'
                                                                  ,and (b)diverting
  EID L proceeds forthe defendant's and co-conspirators'personaluse.




                                                   6
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 7 of 12




                                     The Schem e and A rtifice

         21.    Paragraphs l1 through 16 ofthe M anner and M eans section from Count 1 ofthis

  Inform ation are realleged and incorporated by reference as though fully set forth herein as the

  description ofthe schem e and artifice.

                                            Use ofthe W ires

                O n oraboutthe datesindicated below ,the defendant,forthe purpose ofexecuting

  the aforesaid schem e and artifice to defraud,did know ingly transm itand cause to be transm itted

  in interstate com m erce, certain w ritings,signs,signals,pictures and sounds by m eans of wire

  com m unication,as m ore particularly described below :

                   COUN T               A PPRO XIM A TE D A TE        DESCR IPTION O F W IRE
                                                                        C OM M UN ICA TION
          2                            M ay 21,2020                  Electronic transm ission of
                                                                     routing infonnation from
                                                                     the U nited StatesTreasury
                                                                     A CH paym entof$10,000 to
                                                                     W ells Fargo bank account
                                                                     endin in 0210
          3                            July 6,2020                   Electronic transm ission of
                                                                     routing infonnation from
                                                                     the U nited StatesTreasury
                                                                     ACH paym entof$109,600
                                                                     to W ellsFargo bank
                                                                     accountendin in 0210


         A 1lin violation ofTitle 18,U nited StatesCode,Sections 1343 and 2.

                                FO RFE ITU R E ALL EG ATIO N S
                                      (18U.S.C.j982(a)(2))
                The allegations ofthislnform ation are re-alleged,and by this reference fully

  incorporated herein forthe purpose ofalleging crim inal forfeiture to the United States of



                                                   7
  Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 8 of 12




     Am erica ofcertain property in which the defendant,K EVIN DEW AYNE KIRBY,has an

     interest.

                  24.                       U pon conviction ofa violation of,ora conspiracy to violate,Title 18, United

      States Code, Section 1343,as alleged in this lnfonnation,the defendantshallforfeitto the

     UnitedStatesofAmerica,pursuanttoTitle 18,United StatesCode,Section982(a)(2),any
     property constituting,orderived from ,proceedsthe defendantobtained directly orindirectly as a

     resultofthe violation.

                  25. Thepropertysubjecttocriminalforfeitureincludes,butisnotlimitedto,the
     following:$119,600(U.S.),whichisasum ofmoney equalinvaluetothepropertyconstituting,
     orderived from ,proceedsthe defendantobtained directly orindirectly as a resultofthe

     violations alleged in thislnform ation.

                  AllpursuanttoTitle18,UnitedStatesCode,Section982(a)(2),andtheproceduresset
     forth atTitle 21,U nited States Code,Section 853.




                                            ( eglt: C.@!4Rai           r-
           AN TON IO GON ZA LEZ
     A CTIN G UN ITED STA TES A TTO RN EY

                         - .- ''- 'e '
                                            -   -   ,
                                                        =
                                                    . . .



.. . ' M     ------z:S::'27è
                           :7-.'...-.----
           EZ C Z                           A
     A SSI AN                                               TA TES A TTORN EY




                                                                                8
  Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 9 of 12
                                             UNITED STATESDISTRICT Co Um '
                                             SO UTH ERN DISTRICT O F FLOR IDA

   UM T ED STATESO FAM EW CA                              C ASE NO .
   V.
    KEVIN DEW AYNE KIRBY,                                 CERTIFICATE OF TR IAL ATTO RNEY*
                                                          Superseding CaseInformation:
                 Defendant.                   /
     CourtDivision:tselectOne)                           Newdefendantts) 7-1Yes 1
                                                                                -1No
    F-lMiami I--IKeyWest 7-
                         71FTL                           Numberofnewdefendants
    U-IWPB F-IFTP                                        Totalnumberofcotmts
         1. lhavecarefully consideredtheallegationsofthe indictment,thenumberofdefendants, thenum berofproh ble
           witnessesandthelegalcomplexitiesoftheIndictm ent/lnfonnation attachedhereto.
           1am awarethattheinformation supplied on thisstatementwillberelied upon by theJudgesofthisCourtin
           setting theircalendarsand scheduling criminaltrialsunderthemandateofthe Speedy TrialAct,
           Title28 U.S.C.Section 3161.
            lnterpreter:(YesorNo) NO
            Listlanguageand/ordialect English
            Thiscasewilltake 3 daysforthepartiestotry.
            Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
               (Checkonlyone)                           (Checkonlyone)
          l 0to 5days                                   Petty
          11 6to 10 days            X .                 M inor                  U
          IlI 11to20 days                               M isdemeanor
          IV 21to 60 days
                                                                                U
                                    X .                 Felony
          V 61daysand over
            HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
            lfyes:Judge                                  CaseNo.
            (Attachcopyofdispositiveorder)
            Hasacomplaintbeenfiledinthismatter? (YesorNo) No
            lfyes:M agistrateCase No.
            Related miscellaneousnumbers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustodyasof
            Rule20 from theDistrictof
            lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom am atterpendingin theCentralRegionoftheU .S. Attorney'sOfficepriorto
            August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        :. Doesthiscase originatefrom am atterpending in theNorthern Region oftheU .S.Attorney'sOfficepriorto
            August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom amatterpending intheCentralRegionoftheU .S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                          &-A        = v
                                                                       DERIC        CCA
                                                                       AssistantUnited States Attorney
                                                                       FLA BarNo.       151378
*penaltySheetts)attachd                                                                                  REV 3/19/21
Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 10 of 12




                               UN ITED STA TE S D ISTR IC T C O U RT
                               SOUTHERN DISTRICT OF FLORIDA

                                          PEN A LTY SH EET



  Defendant'sNam e:KEVIN DEW AYNE KIRBY                       C ase No:

  Count:1

  Conspiracv to com m itw ire fraud

   18 U.S.C.k 1349
  *M ax.Penall :Twenty(20)years'imprisonment;three(3)years'supex isedrelease;$250,000fine.
                -




  Cotm ts:2 & 3

  W ire Fraud

  18U.S.C.k 1343                                                                       .        -




  *M ax.Penalty:Twenty (20)years'imprisonment;tllree(3)years'supervisedrelease;$250,000fine.
  Count:




  *M ax.Penalty:

  Count'
       .




  *A1ax.Penalty:

      *Refers nnly to pcssible term of incarceration, dnes not include possible fines, restitutinn,
      special assessments. parole terms nr forfeitures that may be applicable
 Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 11 of 12




                                 U N IT ED STA TES D ISTR IC T C O U R T
                                     SO UTH ERN D ISTR ICT O F FLO RID A

                                CA SE NUM BER :

                                            BO ND R EC OM M END ATIO N



DEFEN DAN T:                        KEVIN DEWAYNE KIRBY

                 100k PersonalSurety Bond
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                                     By:       P e'zz    >
                                                            A USA : D    IC ZACCA




LastKnown Address:




W hatFacility-
             .




Agentts):              DanielRusso,TIGTA
                       (FBl) (SECRET SERVICE) (DEA) (1RS) (1CE)(OTHER)
 Case 0:21-cr-60246-RNS Document 1 Entered on FLSD Docket 08/31/2021 Page 12 of 12


AO455(Rev.01/09)WaiverofanIndictment

                               U NITED STATES D ISTRICT C OURT
                                                     forthe
                                           Southern DistrictofFlorida

              United StatesofAm erica                   )
                          V.                            )     CaseNo.
             KEVIN DEW AYNE KIRBY,                      )
                                                        )
                                                        )
                                        W AIVER OF AN INDICTM ENT

       lunderstandthatIhavebeen accused ofone ormoreoffensespunishableby imprisonmentformorethan one
year. lwasadvised in open coul'tofmy rightsandthenatureoftheproposed chargesagainstme.

        Afterreceiving thisadvice,lwaive my rightto prosecution by indictm entand consentto prosecution by
information.
